Sergeant, J.
We perceive nothing wrong in the result to which the court below came. According to settled principles, which are stated by the court below, the judgment against the testator continued a lien on the lands in the hands of devisees, without any legislative limitation. What effect the sheriff’s sale of George’s interest had in respect to the purchaser, or the land he bought, it is unnecessary and would be improper to decide now, because he is not a party to this suit. Nor is it necessary to say, how far the plaintiff would have been bound to look to the money raised on that sale, for his debt or any portion of it, had it been the only estate bound by his judgment. A creditor having a judgment which binds land owned by two tenants in common, to whom it passed subject to the lien, is not obliged, if the estate of one is sold out by execution against him, to come in and take payment of his judgment out of the fund raised by that sale, but may elect to look to the remaining estate. Whether he could voluntarily have claimed it, or could have been compelled to receive any of the money, are points which do not arise, as neither case occurred. It is sufficient that the plaintiff’s proceedings, as they appear, are according to law; and any rights accruing between other parties must be determined among themselves.
Judgment affirmed.